Exhibit 10.77


 

FOURTH AMENDMENT TO LICENSE AGREEMENT

 

                This Fourth Amendment to License Agreement (“Fourth Amendment”)
is effective as of the 19th day of April, 2004 (the “Effective Date”), by and
among Gilead Sciences, Inc. (formerly Triangle Pharmaceuticals, Inc.), a
Delaware corporation having its principal place of business at 333 Lakeside
Drive, Foster City, CA 94404 (“COMPANY”) and Emory University, a not-for-profit
Georgia corporation with offices at 1380 South Oxford Road, N.E., Atlanta,
Georgia 30322 (“LICENSOR”), and amends certain terms of that certain License
Agreement, dated April 17, 1996, between LICENSOR and COMPANY, as amended by the
First Amendment to License Agreement, dated May 6, 1999 (“First Amendment”) and
as further amended by the Second Amendment to License Agreement dated July 10,
2000 (“Second Amendment”) and as further amended by the Third Amendment to the
License Agreement dated May 31, 2002 (such License Agreement as amended by the
First, Second and Third Amendments is referred to herein as the “Agreement”).

 

WHEREAS LICENSOR and COMPANY wish to clarify a fair and equitable formula for
Net Selling Price of Licensed Products which contain as their active ingredients
both Licensed Compounds and compounds other than Licensed Compounds;

 

WHEREAS LICENSOR and COMPANY wish to clarify definitions related to an expanded
access program such as COMPANY’S Global Access Program;

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are acknowledged by each of the parties, COMPANY and
LICENSOR hereby agree as follows:

 

1.                                       Definitions.

1.1.                              Use of Existing Definitions.  All terms used
in this Fourth Amendment and not otherwise defined herein shall have the same
meanings ascribed to them in the Agreement.

1.2.                              Amendment of Definitions.  The Agreement is
hereby amended to provide that:

1.2.1.                     Sections 1.20 and 1.21 and 1.25 are deleted in their
entirety and replaced with the following:

“1.20       “Net Selling Price” of a product (including a Licensed Product)
shall mean, with respect to a particular fiscal quarter, the gross invoice price
(i.e. the total invoiced price therefore prior to any deductions made pursuant
to clauses (i) through (iv)) paid by a purchaser of such product (including
Distributors), to COMPANY, an Affiliate or sublicensee of COMPANY and their
sublicensees or any other party authorized by COMPANY to sell that product
(which shall not include Distributors) (collectively the “Sellers”), plus, if
applicable, the value of all properties and services received in consideration
of a Sale of such product, less only:

 

1

--------------------------------------------------------------------------------


 

(i)                                     discounts, including cash and quantity
discounts, charge-back payments and rebates granted to managed health care
organizations or to federal, state and local governments, their agencies,
purchasers and reimbursers or to trade customers;

(ii)                                  credits or allowances actually granted
upon claims, damaged goods, rejections or returns of such Licensed Products,
including recalls;

(iii)                               freight, postage, shipping, transportation
and insurance charges actually allowed or paid for delivery of Licensed Products
to the extent billed; and

(iv)                              taxes (other than income taxes), duties or
other governmental charges levied on, absorbed or otherwise imposed on sale of
such Licensed Products, including without limitation value-added taxes, or other
governmental charges otherwise measured by the billing, when included in the
billing, as adjusted for rebates and refunds.

(a)           Notwithstanding the foregoing in this Section 1.20, amounts
received by COMPANY, its Affiliates or sublicensees for the sale of Licensed
Products among COMPANY, its Affiliates and sublicensees for resale shall not be
included in the computation of Net Selling Price hereunder.

(b)           For purposes of this Section 1.20, “Distributor” shall mean any
third party (i) to which a Seller has granted (at any time during the term) a
right to sell or distribute a Licensed Product, (ii) that sells Licensed
Products to hospitals and/or pharmacies for their sale to or use with patients
(rather than to other third parties for resale to hospitals and/or pharmacies
for their sale to or use with patients), and (iii) that does not make payments
to COMPANY or such COMPANY Affiliate that are calculated on the basis of a
percentage of, or profit share on, such third party’s sales of Licensed
Products.  For purposes of calculating Net Selling Price, no Distributor shall
be deemed to be a sublicensee of COMPANY or its Affiliates.  Net Selling Price
for the quantities of License Product sold by Distributors shall be calculated
based on the amount invoiced the Distributors by COMPANY and/or its Affiliates
and/or sublicensees of Affiliates and COMPANY rather than by the Distributors to
their customers.

(c)           Where Licensed Product is sold in the form of a combination
product containing one or more active ingredients in addition to a Licensed
Compound (“Combination Product”), Net Selling Price for such

 

2

--------------------------------------------------------------------------------


 

Combination Product for purposes of determining royalties payable under this
Agreement will be calculated by multiplying the actual Net Selling Price of such
Combination Product by the fraction A/(A+B) where A is the Net Selling Price for
the stock keeping unit most comparable in formulation and dosing to that used
for the Combination Product of the Licensed Product containing the relevant
Licensed Compound as the sole active ingredient, if sold separately, in such
country during the relevant fiscal quarter, and B is the Net Selling Price for
the stock keeping unit, most comparable in formulation and dosing to that used
for the Combination Product, of any other active ingredient, if sold separately,
in such country during the relevant fiscal quarter.  For clarity, if there are
three or more active ingredients (including the Licensed Compound), additional B
terms calculated in the same manner, shall be included in the denominator so
that such fraction shall be A/(A+B1+ B2+…).  If, on a country-by-country basis,
one or more of the other active ingredients in the Combination Product are not
sold separately in said country, Net Selling Price for the purpose of
determining royalties payable under this Agreement for the Combination Product
shall be calculated by multiplying the actual Net Selling Price of such
Combination Product Combination Product of the Licensed Product containing the
relevant Licensed Compound as the sole active ingredient, if sold separately, in
such country during the relevant fiscal quarter and C is the Net Selling Price
for the Combination Product in such country during the relevant fiscal quarter. 
If, on a country-by-country basis, the Licensed Product containing a Licensed
Compound as the sole active ingredient is not sold separately in said country
during the relevant fiscal quarter but one or more of the other active
ingredients in the Combination Product are sold separately in said country
during the relevant fiscal quarter, the Net Selling Price for the Combination
Product shall be calculated by multiplying the actual Net Selling Price of such
Combination Product by the fraction (1-(D/C)) where D is the Net Selling Price
for the stock keeping unit most comparable in formulation and dosing to that
used for the Combination Product of the product containing the other active
ingredient as the sole active ingredient and C is the Net Selling Price for the
Combination Product in such country during the relevant fiscal quarter.  If, on
a country-by-country basis, the Licensed Product containing a Licensed Compound
as the sole active ingredient is not sold separately and one or more of the
other active ingredients in the Combination Product are not sold separately in
such country during the relevant fiscal quarter Net Selling Price for the
purposes of determining royalties of the Combination Product shall be deemed to
be the Net Selling Price of such Combination Product multiplied by a fraction,
the numerator of which is the number of Licensed Compounds in such Combination
Product and the denominator of which is the number of all active ingredients in
such Combination Product.”

 

3

--------------------------------------------------------------------------------


 

“1.21       Intentionally left blank.”

“1.25       “Sale” or “Sold” shall mean the sale, transfer, exchange or other
disposition of Licensed Products whether by gift or otherwise, subsequent to
Registration in a given country (if such Registration is required) by  a Seller
to make such sale, transfer, exchange or disposition, to any party that is not a
Seller.  Sales of Licensed Products shall be deemed consummated upon the first
to occur of: (a) receipt of payment from the purchase; (b) delivery of Licensed
Products to the purchaser or a common carrier; (c) release of Licensed Products
from consignment; or (d) if otherwise transferred, exchanged or disposed of,
whether by gift or otherwise, when such transfer, exchange, gift or other
disposition occurs. Notwithstanding the foregoing definition of Sale, to the
extent COMPANY distributes any Licensed Product under a Treatment IND or through
an expanded access program or the Global Access Program, only to the extent that
the actual Net Selling Price exceeds Fully Absorbed Costs therefor will such
distribution be considered a Sale. If the actual Net Selling Price exceeds the
Fully Absorbed Costs, the distribution shall be deemed to be a Sale with a
deemed Net Selling Price (prior to any application of Section 1.20(c)) for
purposes of Section 3.4 of the difference between the actual Net Selling Price
and the Fully Absorbed Cost therefor.”

 

1.2.2                        New Sections 1.29 and 1.30 are hereby added.

 

“1.29:  “Global Access Program” shall mean a program through which COMPANY
provides Licensed Products to government agencies, not-for-profit
non-governmental organizations, physicians, pharmacies or patients in identified
countries at reduced costs. The countries are identified on Exhibit C hereto,
which Exhibit may be amended from time to time by the Parties.”

“1.30:  “Fully Absorbed Costs” shall mean an amount equal to COMPANY’s costs
directly allocated to the production of Licensed Products distributed under a
Treatment IND or through an expanded access program or the Global Access
Program, consisting of: (i) direct labor, including all resources utilized in
support of COMPANY’s manufacturing operations; (ii) materials; (iii) a
reasonable allocation of overhead, facilities expense (including depreciation
over the expected life of the buildings and equipment), and administrative costs
directly in support of COMPANY’s manufacturing operations and such Treatment IND
distribution program, expanded access program or the Global Access Program, if
applicable, calculated by COMPANY in accordance with reasonable cost accounting
methods consistent with the way COMPANY allocates such costs to other products;
and (iv) third-party costs.”

 

4

--------------------------------------------------------------------------------


 

2.                                       Amendment of Other Provisions of the
Agreement.  The provisions of the Agreement, other than definitions, are hereby
amended as follows:

 

2.1.                              Section 3.5(d) is deleted in its entirety and
replaced with the following:

 

“(d)         Commencing upon FDA Registration for a Licensed Product and ending
upon expiration of the second calendar year following the year in which such FDA
Registration is granted, COMPANY may credit solely against running royalties
(paid pursuant to Section 3.4), all reasonable costs incurred by COMPANY after
the date hereof (including any reimbursements to LICENSOR pursuant to Section
7.1 for inter partes Patent Prosecution Activities, as defined therein) in
connection with any litigation, interference, opposition or other inter partes
action pertaining to the validity, enforceability, allowability or subsistence
of the Licensed Patents or whether COMPANY’s practice of the Licensed Patents
infringes a third party patent.  Until the end of such second calendar year, the
amount of such credits shall not exceed in any year one-half (½) of the royalty
payments due hereunder in such year.  Commencing upon the third calendar year
following the year in which such FDA registration is granted, such credits shall
not exceed in any year one-half (½ ) of the Annual Minimum payments due in such
year.  Such costs shall not be credited against any other payments due to
LICENSOR under this Agreement.”

 

2.2.                              In Section 4.2 (Right to Audit), first
sentence, insert “including records reasonably necessary to verify of the
accuracy of Net Selling Prices and Fully Absorbed Costs, “ prior to “required to
be furnished by COMPANY pursuant to Section 4.1 of the Agreement”.

 

3.             General Terms.

 

3.1                                 Unamended Terms of Agreement Remain in
Effect.  Except as expressly amended hereby, the remaining terms of the
Agreement shall remain in full force and effect.

 

3.2                                 Entire Agreement.  The Agreement, as amended
by this Fourth Amendment, constitutes the entire agreement between LICENSOR and
COMPANY regarding the subject matters contained herein.

 

3.3                                 Conflicts.  In the event of any conflict
between the provisions of the Agreement and this Fourth Amendment, the
provisions of this Fourth Amendment shall govern and control.

 

3.4                                 Governing Law.  This Fourth Amendment shall
be governed by, and construed in accordance with, the laws of the State of
Georgia without regard to its conflicts of laws principles.

 

5

--------------------------------------------------------------------------------


 

 

3.5                                 Counterparts.  This Fourth Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument.

 

3.6                                 Survival of Provisions.  If any provision of
this Fourth Amendment is for any reason held to be ineffective, unenforceable or
illegal, such condition shall not affect the validity or enforceability of any
of the remaining portions hereof; provided, further, that the parties shall
negotiate in good faith to replace any ineffective, unenforceable or illegal
provision with an effective replacement as soon as is practical.

 

IN WITNESS WHEREOF, LICENSOR and COMPANY have each executed this Fourth
Amendment through an authorized officer as of the date first written above.

 

 

 

 

 

 

 

EMORY UNIVERSITY

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd Sherer

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Asst. V.P. & Director OTT

 

 

 

 

 

 

 

 

 

 

 

 

Date:

4-20-04

 

 

 

 

 

 

 

GILEAD SCIENCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John F. Milligan

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Executive VP and CFO

 

 

 

 

 

 

 

 

 

 

 

 

Date:

April 19, 2004

 

6

--------------------------------------------------------------------------------


 

Exhibit C

 

Global Access Program Countries

 

 

Algeria

 

Kenya

 

Togo

Angola

 

Lesotho

 

Tunisia

Benin

 

Liberia

 

Uganda

Botswana

 

Libya

 

Zambia

Burkina Faso

 

Madagascar

 

Zimbabwe

Burundi

 

Malawi

 

 

Cameroon

 

Mali

 

 

Cape Verde

 

Mauritania

 

Afghanistan

Central African Republic

 

Mauritius

 

The Bahamas

Chad

 

Morocco

 

Bangladesh

Comoros

 

Mozambique

 

Bhutan

Congo-Brazzaville

 

Namibia

 

Cambodia

Cote d’Ivoire

 

Niger

 

Guyana

Democratic Republic of Congo

 

Nigeria

 

Haiti

Djibouti

 

Rwanda

 

Kiribati

Egypt

 

Sao Tome & Principe

 

Laos

Equatorial Guinea

 

Senegal

 

Maldives

Eritrea

 

Seychelles

 

Myanmar

Ethiopia

 

Sierra Leone

 

Nepal

Gabon

 

Somalia

 

Samoa

Gambia

 

South Africa

 

Solomon Islands

Ghana

 

Sudan

 

Tuvalu

Guinea

 

Swaziland

 

Vanuatu

Guinea Bissau

 

Tanzania

 

Yeman

 

7

--------------------------------------------------------------------------------